DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.

Response to Amendment
The Amendment filed on 09/09/2022 has been entered. Claim 4 was cancelled. Claims 1-3 and 5-11 remain pending in the application. Claims 8, 9 and 10 are withdrawn from consideration as non-elected claims.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Riddell (U.S. Patent No. 7,922,454) teaches a wind turbine blade having a first main belt extending along the rotor blade inner section, and a second main belt extending along the rotor blade outer section (spar caps 52 and 54 on both blade segments 22 and 24; figure 7), wherein the first and second main belts serve to absorb and divert forces acting on the rotor blade (spar caps 52 and 54 serve as beam-like structure for providing structural rigidity; column 5, lines 4-7), and a first web extending along a length of the first main belt and a second web extending along a length of the second main belt (shear webs 50 on both blade segments 22 and 24; figure 7), wherein the first web has an end that is located a distance from the dividing plane, wherein the second web has an end that is located a distance from the dividing plane (each of the shear webs 50 terminates at a distance from joint end 100; figure 7). 

  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riddell (U.S. Patent No. 7,922,454).

As per claim 1, Riddell discloses a wind power plant rotor blade, comprising: a rotor blade root area (40; figure 2), a rotor blade tip area (42), a rotor blade leading edge (36), a rotor blade trailing edge (38), a rotor blade longitudinal axis (along span 44), a rotor blade inner section (22), a rotor blade outer section (24), and a dividing plane (interface 32 at joint end 100; figures 2, 7) between the rotor blade outer section and the rotor blade inner section (as shown; figure 2), wherein the rotor blade forms a single rotor blade and the dividing plane (as shown; figure 2) defines a cutting line for splitting the rotor blade outer section from the rotor blade inner section (as shown; figure 2); respective reinforcement areas (the areas shown in figure 7) in the rotor blade inner section and the rotor blade outer section and arranged at the dividing plane, wherein the dividing plane and the reinforcement areas are adapted such that the rotor blade is of a multi-part design configured to be split at the dividing plane (as shown; figures 2, 4, 7), wherein, after splitting the rotor blade along the dividing plane, the reinforcement area on the rotor blade inner section is configured to be fastened to the reinforcement area of the rotor blade outer section (via attachment members 26 and 28; column 3, lines 43-49), a first main belt extending along the rotor blade inner section, and a second main belt extending along the rotor blade outer section (spar caps 52 and 54 on both blade segments 22 and 24; figure 7), wherein the first and second main belts serve to absorb and divert forces acting on the rotor blade (spar caps 52 and 54 serve as beam-like structure for providing structural rigidity; column 5, lines 4-7), and a first web extending along a length of the first main belt and a second web extending along a length of the second main belt (shear webs 50 on both blade segments 22 and 24; figure 7), wherein the first web has an end that is located a distance from the dividing plane, wherein the second web has an end that is located a distance from the dividing plane (each of the shear webs 50 terminates at a distance from joint end 100; figure 7). 
 
As per claim 2, Riddell discloses the wind power plant rotor blade according to claim 1, and further discloses wherein the first web has a first end facing the rotor blade root area and 2Application No. 17/055,078Reply to Office Action Dated May 9, 2022an opposing second end facing and spaced apart from the dividing plane (shear web 50 in blade segment 22 inherently has one end nearest to the root and another end nearest to the joint end 100), and wherein the second main belt has a first end facing the rotor blade tip area and an opposing second end facing and spaced apart from the dividing plane (shear web 50 in blade segment 24 inherently has one end nearest to the tip and another end nearest to the joint end 100).  

As per claim 3, Riddell discloses the wind power plant rotor blade according to claim 1, and further discloses wherein ends of the first and second main belts are scarfed (spar caps 52 and 54 are scarfed; figure 7).  


As per claim 6, Riddell discloses the wind power plant rotor blade according to claim 1, and further discloses wherein the reinforcement areas have a plurality of through holes (secondary shear webs 76 attached to shear webs 50 using screws or bolts, i.e., having plurality of bolt holes or screw holes to receive fasteners; column 7, lines 1-6).  

As per claim 7, Riddell discloses a wind power plant comprising an aerodynamic rotor and at least one wind power plant rotor blade according to claim 1 coupled to the aerodynamic rotor (as shown; figure 1).

As per claim 10, Riddell discloses a wind power plant comprising an aerodynamic rotor blade according to claim 1, and further discloses wherein the rotor blade inner section includes the rotor blade root area (blade section 22 includes root end 40; figure 2). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell in view of Official Notice.

As per claim 5, Riddell discloses the wind turbine plat rotor blade according to claim 1. While Riddell does not explicitly teach a trailing edge reinforcement and a trailing edge web in the rotor blade inner section and in the rotor blade outer section, the Examiner takes an Official Notice that it is well known in the wind turbine blade art to have additional shear webs and spar caps near the trailing edge to increase the rigidity of the wind turbine blade at the trailing edge. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Riddell’s wind turbine blade segments to incorporate additional shear webs and spar caps near the trailing edge as it is well known in the art that shear webs and spar caps near the trailing edge reinforces the wind turbine blade near the trailing edge. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745